ORDER

PER CURIAM.
James Ward appeals his conviction on one count of first degree murder, one count of first degree assault, and two counts of armed criminal action. Mr. Ward first argues that the trial court abused its discretion by denying a mistrial after the prosecution informed the jury of a witness without calling that witness to testify under oath. Mr. Ward next argues that the trial court erred by denying appellant’s challenge to the prosecution’s use of its peremptory strike, arguing that it was based on gender grounds in violation of the 14th Amendment.
We have examined the briefs and the record on appeal and find no error of law. *577An extended opinion reciting the detailed facts and restating the principles of law would serve no precedential or jurisprudential value.
The judgment is affirmed in accordance with Rule 30.25(b).